Citation Nr: 9930000	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-18 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of post traumatic stress disorder, currently 
evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	State of Alabama Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Montgomery, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Board received notification that the appellant did not 
wish to appeal the 70 percent evaluation for post traumatic 
stress disorder (PTSD).  


CONCLUSION OF LAW

The appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal.  


ORDER

The appeal is dismissed.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

